ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Environmental Chemical Corporation          )     ASBCA Nos. 60227, 60228, 60229
                                            )                60230,60231,60232
                                            )
Under Contract No. FA8903-06-D-85 l l       )

APPEARANCES FOR THE APPELLANT:                    R. Dale Holmes, Esq.
                                                  Michael A. Richard, Esq.
                                                   Cohen Seglias Pallas Greenhall & Furman PC
                                                   Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                   Jeffrey P. Hildebrant, Esq.
                                                   Air Force Deputy Chief Trial Attorney
                                                  Phillip E. Reiman, Esq.
                                                  Capt Ryan P. Payne, USAF
                                                   Trial Attorneys

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 11 January 2018



                                                OWEN C. WILSON
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60227, 60228, 60229, 60230, 60231,
60232, Appeals of Environmental Chemical Corporation, rendered in conformance with the
Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals